Citation Nr: 0843463	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  06-10 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of right knee chondro-fragment excision, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased disability rating for 
degenerative joint disease of the right knee, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an effective date earlier than October 26, 
2005, for the award of an 80 percent rating for bilateral 
hearing loss.

4.  Entitlement to an effective date earlier than March 31, 
2005, for the grant of service connection for tinnitus.

5.  Entitlement to an effective date earlier than March 20, 
2006, for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

6.  Whether there is clear and unmistakable error (CUE) in a 
December 13, 1999, rating decision that assigned an effective 
date of September 23, 1999, for the award of service 
connection for bilateral hearing loss.



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 



INTRODUCTION

The veteran had active military service from July 1973 to 
July 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of June 2005, February 2006, and November 
2007 rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas. 

The Board notes that the veteran has frequently referred to 
"clear and unmistakable error" in unspecified rating 
decisions.  The only rating decision he has identified with 
any degree of specificity is a December 13, 1999, rating 
decision which assigned a particular effective date for the 
award of service connection for bilateral hearing loss.  If 
the veteran intends to challenge any other rating action on 
the basis of CUE, he should specifically identify for the RO 
the date of the rating action and the determination he 
believes contains CUE.

The issues of increased ratings for the right knee, an 
earlier effective date for a TDIU, and CUE in a December 1999 
rating decision are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.



FINDINGS OF FACT

1.  Service connection for bilateral hearing loss with an 
initial assigned 40 percent rating was granted in December 
1999.

2.  A June 2003 rating decision increased the evaluation 
assigned the bilateral hearing loss to 60 percent disabling, 
effective January 31, 2003.

3.  Following the June 2003 rating decision, the veteran's 
auditory acuity was examined by VA for treatment purposes on 
August 13, 2004, which is accepted as the date of claim; the 
audiometric findings supported assignment of a higher rating 
for bilateral hearing loss.

4.  It is not factually ascertainable that the bilateral 
hearing loss increased in severity during the year prior to 
the August 13, 2004, claim.

5.  A claim, formal or informal, seeking service connection 
for tinnitus was not received until March 31, 2005.



CONCLUSIONS OF LAW

1.  The criteria for an effective date of August 13, 2004, 
for the award of an 80 percent evaluation for bilateral 
hearing loss have been met.  38 U.S.C.A. §§ 5103, 5103A, 
5110, 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.400, 4.85, Diagnostic Code 6100 (2008).

2.  The criteria for assignment of an effective date earlier 
than March 31, 2005, for the grant of service connection for 
tinnitus have not been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5110, 7105; 38 C.F.R. §§ 3.159, 3.400.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, VA provided the veteran with the notice 
contemplated by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) as to the tinnitus claim in April 2005.  The April 
2005 communication did not address the information and 
evidence necessary to substantiate the initial rating or 
effective date to be assigned in the event the tinnitus claim 
was successful.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board nevertheless points out that once 
the tinnitus claim was substantiated through the grant of 
service connection in February 2006, VA had no further notice 
obligations under 38 U.S.C.A. § 5103(a) with respect to the 
veteran's disagreement with the effective date assigned.  The 
record reflects that the veteran did receive the notice to 
which he is entitled under 38 U.S.C.A. §§ 5103A and 7105.  
See Dingess/Hartman, 19 Vet. App. at 490-91; 73 Fed. Reg. 
23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. 
§ 3.159(b)(3)).

In any event, the veteran was advised of the information and 
evidence necessary to substantiate the initial rating or 
effective date in March 2006 and April 2006 communications.  
His claims were most recently readjudicated in a July 2008 
supplemental statement of the case.  

As to the hearing loss claim, the veteran was provided with 
appropriate notice through the March 2006 and April 2006 
communications.  In any event, the claim was substantiated 
once an increased evaluation was granted in February 2006, 
and the veteran has received the notice to which he is 
entitled under 38 U.S.C.A. §§ 5103A and 7105 as to that 
claim.  He has also submitted numerous and lengthy statements 
addressing the assignment of an earlier effective date for 
the 80 percent evaluation assigned his hearing loss, and 
clearly has demonstrated actual knowledge of the information 
and evidence necessary to substantiate that claim.

There consequently is no cognizable notice deficiency in this 
case.  Compare Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. 
Cir. 2007).

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the veteran himself.  
38 U.S.C.A. § 5103A.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Factual background

The record reflects that the veteran filed a VA Form 21-526, 
Veteran's Application for Compensation or Pension, in August 
1976.  No prior claim for any VA benefit was filed by the 
veteran.  On the form he requested service connection for 
right knee disability and for hemorrhoids.  He did not 
mention hearing loss or tinnitus, or any hearing problems.

The report of an October 1976 VA examination records no 
complaints or findings concerning hearing loss, tinnitus, or 
any hearing problems.  VA treatment records for the 1970s 
also do not mention hearing loss, tinnitus, or any hearing 
problems.

The first communication from the veteran concerning hearing 
loss was received in December 1992.  At that time he 
requested service connection for the disorder.  He did not 
mention tinnitus or any symptoms such as ringing in the ears.  
A March 1993 rating decision denied service connection for 
hearing loss.

In September 1999, the veteran again requested service 
connection for bilateral hearing loss, as well as for several 
other disorders; he did not mention tinnitus or symptoms such 
as ringing in the ears.  Accompanying his claim was the 
report of a private July 1999 audiogram which did not mention 
tinnitus or ringing in the ears.

The report of a November 1999 VA audiology examination does 
not refer to tinnitus or ringing in the ears.  

In a December 1999 rating decision, the RO granted service 
connection for bilateral hearing loss, assigning a 40 percent 
evaluation effective September 23, 1999.

VA treatment records for 1999 through June 2003 document 
problems with malfunctioning hearing aids, but are silent for 
any reference to tinnitus or ringing in the ears.

On January 31, 2003, the veteran requested an increased 
evaluation for his impaired hearing.  He did not mention 
tinnitus or ringing in the ears.

The report of a March 2003 VA audiology examination is silent 
for any reference to tinnitus or ringing in the ears.  The 
average puretone decibel loss in the right ear was 95, and in 
the left ear was 96.  Speech audiometry revealed speech 
recognition ability of 56 percent in the right ear and of 68 
percent in the left ear.

In a June 2003 rating decision, the RO increased the 
evaluation assigned the hearing loss to 60 percent, effective 
March 31, 2003.  The veteran was notified of the decision and 
of his appellate rights later in June 2003.  He did not 
appeal the rating decision.

VA treatment records for July 2003 to September 2007 include 
occasional entries through August 2004 concerning hearing aid 
malfunctions; the entries show that his hearing was not 
tested at any point.  A November 4, 2003, entry notes that 
the veteran complained of a "recent increase" in his 
bilateral tinnitus.  The veteran was advised to follow up 
with his primary care physician.  On August 13, 2004, the 
veteran's auditory acuity was evaluated.  Audiometric testing 
revealed an average puretone decibel loss of 98 in the right 
ear, and of 101 in the left ear.  Speech audiometry revealed 
speech recognition ability of 72 percent in the right ear and 
of 64 percent in the left ear.

On March 31, 2005, the veteran requested service connection 
for tinnitus.  He accompanied his statement with private 
medical records covering the period from October 2001 to 
December 2004, which included a December 2004 entry 
documenting a complaint of tinnitus.  The records indicate 
that the veteran had hearing loss, but do not provide any 
findings in connection with this notation.

Received on October 26, 2005, was the report of a July 2005 
private audiologic examination, which included audiometric 
findings for the veteran.

The veteran attended a VA examination in January 2006, at 
which time he demonstrated average puretone decibel losses in 
both ears of at least 98, with speech recognition ability in 
the right ear of 40 percent and in the left ear of 44 
percent.  He reported experiencing constant ringing in his 
ears for 30 years; the examiner concluded that the tinnitus 
was related to the service-connected hearing loss.

In a February 2006 rating decision, the RO granted service 
connection for tinnitus, with an assigned effective date of 
March 31, 2005.  The RO also increased the evaluation 
assigned the bilateral hearing loss to 80 percent, effective 
October 26, 2005.

Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. § 
3.400.  The effective date for the grant of service 
connection is the day following separation from active 
service or the date entitlement arose if a claim is received 
within one year after separation from service.  Otherwise, 
the effective date is the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  The effective date 
for an increased rating for disability compensation will be 
the earliest date as of which it is factually ascertainable 
that an increase in disability occurred if a claim is 
received within one year from such date; otherwise, the 
effective date is the date of receipt of the claim. 38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151.

Any communication or action, indicating an intent to apply 
for VA benefits from a claimant, his duly authorized 
representative, a Member of Congress or some person acting as 
next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. 
§ 3.155(a).

Once a formal claim for compensation has been allowed or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree, the date of VA outpatient or hospital examination or 
date of admission to a VA or uniformed services hospital will 
be accepted as the date of receipt of a claim when the report 
of such treatment or examination relates to a disability for 
which increased compensation is sought.  38 C.F.R. § 
3.157(b)(1).

I.  Tinnitus

The veteran's understanding to the contrary notwithstanding, 
his August 1976 claim did not mention tinnitus or associated 
symptoms such as ringing in the ears, but rather was limited 
to seeking compensation for right knee disability and for 
hemorrhoids.  Nor did the veteran at any point file a claim 
seeking service connection for tinnitus until March 31, 2005.  

The Board notes that, inasmuch as prior to February 2006, a 
claim for tinnitus had not been allowed, or denied on the 
basis that the disorder was noncompensable, the November 2003 
VA clinic entry may not be considered an informal claim 
pursuant to 38 C.F.R. § 3.157.  The Board has nevertheless 
considered whether that entry could constitute a claim under 
38 C.F.R. § 3.151.  Significantly, although the veteran 
complained of tinnitus at the time, he neither addressed the 
date of onset, nor otherwise suggested that he believed it 
was related to service or to service-connected disability.  
Consequently, the November 2003 communication to VA treating 
clinicians can not reasonably be read as indicating an intent 
to apply for a benefit under the laws administered by VA.  
The Board finds that the November 2003 VA clinic entry 
therefore did not constitute a claim seeking service 
connection for tinnitus.
 
The Board has also considered whether the December 2004 
private treatment record can constitute a claim seeking 
service connection for tinnitus.  That record was received on 
March 31, 2005, however, and therefore cannot establish an 
earlier effective date in this case.  Moreover, and as with 
the November 2003 entry, the record does not include any 
suggestion by the veteran of a relationship between the 
tinnitus and service or service-connected disability.

The veteran appears to argue that the effective date of 
service connection for tinnitus nevertheless should be 
commensurate with the effective date awarded for the grant of 
service connection for bilateral hearing loss, because the RO 
granted service connection for tinnitus on a secondary basis.  
The premise proffered by the veteran, namely that 38 C.F.R. 
§ 3.310 compels assignment of an effective date for a 
secondarily service-connected disorder commensurate with the 
date of service connection of the principal service-connected 
disability, was considered and rejected in Ross v. Peake, 21 
Vet. App. 528, 532-33 (2008).  See also Lalonde v. West, 12 
Vet. App. 377 (1999).  The relevant application for benefits 
is that seeking service connection for the secondarily 
service-connected disorder, and not that for the predicate 
disorder.

In sum, no claim, formal or informal, seeking service 
connection for tinnitus was received until March 31, 2005.  
Accordingly, the preponderance of the evidence is against 
assignment of an effective date earlier than March 31, 2005, 
for the grant of service connection for tinnitus.

II.  Hearing loss

An initial 40 percent rating for hearing loss was granted in 
the December 1999 rating decision, and a 60 percent rating 
for the disorder was assigned in the June 2003 rating 
decision.  The veteran was provided with notice of both 
decisions and of his appellate rights, but did not appeal.

Following the June 2003 rating decision, no communication was 
received from the veteran concerning hearing loss until 
October 26, 2005, when he submitted the report of a July 2005 
private audiology report.  The Board points out, however that 
the veteran was audiometrically evaluated for his hearing 
loss by VA on August 13, 2004.  Pursuant to 38 C.F.R. 
§ 3.157, the Board accepts the August 2004 report as the date 
of the veteran's claim for an increased rating.  The Board 
notes that no VA treatment records for June 2003 to August 
12, 2004, document treatment or examination of the veteran 
for his hearing loss.

The Board notes that at the time of the above informal claim, 
entitlement to an increased rating was shown.  Applying the 
criteria found at 38 C.F.R. § 4.87 (2004) at TABLE VI to the 
August 2004 results yielded a numerical category designation 
of VII for the right ear and VIII for the left ear.  Entering 
the category designations for both ears into TABLE VII 
produces a disability percentage evaluation of 40 percent, 
under Diagnostic Code 6100.  The Board points out, however, 
that applying the criteria to TABLE VIA (given that the 
puretone threshold at each pertinent frequency was at least 
55) yields a numerical category designation of X for the 
right ear, and of XI for the left ear, which under TABLE VII 
produces a disability percentage evaluation of 90 percent.

Consequently, the date of claim and the date entitlement 
arose for an increased rating in this case are the same.

The Board has considered whether it is factually 
ascertainable that the increase in disability occurred in the 
year prior to the August 2004 informal claim.  VA treatment 
records for that period do not provide any findings on which 
to determine the severity of the hearing impairment; they 
only address hearing aid malfunctions.  The private medical 
records provide no pertinent findings for the referenced 
period.

Accordingly, the Board finds that it is not factually 
ascertainable that the hearing loss disability underwent an 
increase in the year prior to August 13, 2004.

In sum, following the June 2003 rating decision an informal 
claim for an increased rating for hearing loss was filed on 
August 13, 2004.  The evidence at that time supported 
assignment of an increased rating, but the evidence does not 
show that an increase was factually ascertainable in the year 
prior to the informal claim.

Accordingly, the Board finds that an effective date of August 
13, 2004, but not earlier, is warranted for the assignment of 
an 80 percent evaluation for bilateral hearing loss.


ORDER

Entitlement to an effective date earlier than March 31, 2005, 
for the grant of service connection for tinnitus is denied.

Entitlement to an effective date of August 13, 2004, for the 
award of an 80 percent evaluation for bilateral hearing loss 
is granted, subject to the controlling regulations applicable 
to the payment of monetary benefits.


REMAND

The veteran contends that the evaluations currently assigned 
the components of his right knee disorder do not accurately 
reflect the severity of those disorders.

In connection with his appeal of the above evaluations, the 
veteran in October 2008 submitted additional evidence without 
waiving his right to initial consideration of that evidence 
by the RO.  This evidence consisted of September 2008 VA 
treatment notes which address the severity of the right knee 
disability, and which are clearly relevant to the increased 
ratings claims.  Remand of those issues therefore is 
required.  See 38 C.F.R. § 20.1304 (2008).

The referenced treatment records from the VA North Texas 
Healthcare System indicate that the veteran has been placed 
on a list to undergo total right knee arthroplasty.  Given 
the suggestion of a worsening in the severity of his right 
knee disorders, the Board finds that records from the 
referenced VA facility since September 2007 should be 
obtained, and that another VA examination of the right knee 
should be scheduled.

Given that the disposition of the right knee claims can 
potentially affect the matter of the proper effective date 
assignable for the award of the veteran's TDIU, the Board 
will defer consideration of the latter issue at this time.
 
The record reflects that the veteran has repeatedly alleged 
CUE in the assignment of a September 23, 1999 effective date 
for the award of service connection for bilateral hearing 
loss.  That effective date was assigned in a December 13, 
1999 rating decision.  In an October 2006 rating decision, 
the RO determined that CUE did not exist in the assignment of 
a September 23, 1999, effective date for the grant of service 
connection.  The RO did not specifically identify the 
December 1999 rating decision as the rating action 
challenged, but the RO's decision clearly pertained to that 
rating decision.

In November 2006, the veteran specifically disagreed with the 
denial of the above CUE claim.  The RO apparently treated the 
disagreement as relating to the current appeal for an earlier 
effective date (given that the veteran has repeatedly alleged 
CUE in the rating decisions from which this appeal 
originates).  The Board finds that the matter of whether 
there is CUE in the December 1999 rating decision is clearly 
an issue separate from that involving the claim for an 
earlier effective date for the assignment of an 80 percent 
evaluation for bilateral hearing loss.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims (Court) indicated 
that in a case in which a veteran expressed disagreement in 
writing with a decision by an agency of original jurisdiction 
and the agency of original jurisdiction failed to issue a 
statement of the case (SOC), the Board should remand the 
matter for issuance of a statement of the case.  
Consequently, the Board must remand the issue of whether 
there is CUE in a December 13, 1999, rating decision that 
assigned an effective date of September 23, 1999, for the 
award of service connection for bilateral hearing loss to the 
RO for the issuance of an SOC.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should issue a statement of 
the case to the veteran addressing the 
issue of whether there is CUE in a 
December 13, 1999, rating decision that 
assigned an effective date of September 
23, 1999, for the award of service 
connection for bilateral hearing loss.  
The veteran should be clearly advised of 
the need to file a timely substantive 
appeal with respect to the October 2006 
VA rating decision.  If the veteran 
thereafter submits a timely substantive 
appeal, the RO should undertake any other 
indicated development.  If, and only if, 
a timely appeal is submitted, this issue 
should be certified on appeal to the 
Board. 

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private who may possess additional 
records pertinent to the claims remaining 
on appeal.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims files any medical records 
identified by him which have not been 
secured previously.  In any event, the RO 
should obtain medical records for the 
veteran from the VA North Texas 
Healthcare System for the period from 
September 2007 to the present.

3.  The RO should then schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
determine the nature, extent and severity 
of the residuals of right knee chondro-
fragment excision; and the nature, extent 
and severity of the right knee 
degenerative joint disease.  All 
indicated studies, including X-rays and 
range of motion studies in degrees, 
should be conducted, and all findings 
should be reported in detail.  Tests of 
joint motion against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The physician should be 
requested to identify any objective 
evidence of pain or functional loss due 
to pain.  The specific functional 
impairment due to pain should be 
identified, and the examiner should be 
requested to assess the extent of any 
pain.  The physician should also express 
an opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during flare- 
ups (if the veteran describes flare-ups), 
and, if feasible, express this in terms 
of additional degrees of limitation of 
motion on repeated use or during flare- 
ups.  If this is not feasible, the 
physician should so state.

The examiner should also provide an 
opinion as to the impact of the right 
knee disorders on the veteran's ability 
to work.  The rationale for all opinions 
expressed should be provided.  The claims 
folders, including a copy of this remand, 
must be made available to and reviewed by 
the examiner.

4.  The RO should then prepare a new 
rating decision and readjudicate the 
issues remaining on appeal.  The RO 
should consider whether the case should 
be referred to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration.  If the 
benefits sought on appeal are not granted 
in full the RO must issue a supplemental 
statement of the case, and provide the 
veteran an opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008). 



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


